Title: From Thomas Jefferson to Bernard Peyton, 5 April 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Apr. 5. 22.
I recieved last night yours of Apr. 1. that of Mar. 20 mentioning the refusal of the note of 300.D. had given me great concern. which  indeed is not much alleviated by seeing that my deficiency is still of 767. 75 which would have been prevented nearly had my mill-tenants paid me their arrearages of 600.D. this I am pressing for, as my only resource to relieve you until my tobo gets down in May. I am the more uneasy because there are constantly arising little current demands which at this time amount to near 100.D. for which I shall be obliged in a few days to draw on you; and towards the latter end of the month the 80.D. will become due for which a part of the note  of 300. was destined and at the same time my expences to Bedford will require 50.D. I hope messrs Rand. & Col. will cover you from a part of this. they assure me they have the money in the  hands of the sheriff against whom they are taking strong measuresI inclose you a reciept of Capt Burke of the Schooner  for 2 boxes to be delivered you. they contain busts of plaister and must come by water, as they would be broke to atoms in a waggon. ever and affectionately yoursTh: Jefferson